EXHIBIT 10.4

FIRST AMENDMENT TO

THE

EMPLOYMENT LETTER AGREEMENT

OF

GERALD A. FAWCETT

This First Amendment to the employment letter agreement of Gerald A. Fawcett
(“Amendment”) is made and entered into effective May 11, 201, by and between
GERALD A. FAWCETT (“Employee”) and BUSINESS STAFFING, INC. (the “Company”).

RECITALS

A. Employee is currently employed by Kaiser Ventures LLC (the successor to
Kaiser Ventures Inc.) pursuant to that certain employment letter agreement dated
January 13, 1998 to be effective as of January 16, 1998 (the “Employment
Agreement”). The Company, which provides services to Kaiser Ventures LLC, is
willing to assume the obligations under the Employment Agreement and Employee is
willing to allow the assumption of the Employment Agreement by the Company.

B. In addition to the assumption of the Employment Agreement by the Company
Employee and the Company desire to clarify the Employment Agreement by amending
the Employment Agreement to document Employee’s right to receive a bonus upon
the successful sale of the Eagle Mountain landfill project under certain
circumstances as described herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged.

1. ASSUMPTION OF EMPLOYMENT AGREEMENT. The Company hereby assumes the Employment
Agreement and Employee hereby consents to the assignment to and assumption by
the Company of the Employment Agreement.

2. AMENDMENT OF BASE SALARY AND BONUS PARAGRAPH. The “Base Salary and Bonus”
paragraph of the Employment Agreement is amended by the addition of the
following sentences at the end of such paragraph:

“However, Employee shall be entitled to a bonus upon the sale of the Eagle
Mountain landfill project if the landfill project is sold during that period of
time Employee is an active member of the Board of Managers of Kaiser Ventures
LLC or within two years after Employee no longer actively serves on the Board of
Managers of Kaiser Ventures LLC. Such bonus shall be on the same terms and
conditions that result in a distribution on the Company’s Class B Units, with
the amount of such bonus being calculated as if Employee owned 150,000

 

1



--------------------------------------------------------------------------------

Class B Units but the maximum amount of such bonus shall not exceed $150,000.”

3. RATIFICATION OF EMPLOYMENT AGREEMENT AS AMENDED. The Employment Agreement is
not amended in any respect except as expressly provided herein, and the
Employment Agreement as amended by this Amendment is hereby ratified and
approved in all respects.

4. GOVERNING LAW. This Amendment shall be governed by and construed in
accordance with the laws of the State of California.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Employment Agreement to be effective as of the day and year first written above
no withstanding the actual date of signature.

 

“EMPLOYEE”       “THE COMPANY” GERALD A. FAWCETT       BUSINESS STAFFING, INC.

/s/ Gerald A. Fawcett

     By:      

/s/ Richard E. Stoddard

Gerald A. Fawcett

      Richard E. Stoddard       President

ASSIGNMENT AND ASSUMPTION

Kaiser Ventures LLC hereby assigns all of its rights and interest in that
certain employment letter agreement dated January 13, 1998 between Kaiser
Ventures Inc. (now Kaiser Ventures LLC) and Gerald A. Fawcett to Business
Staffing, Inc. and Business Staffing, Inc. hereby assumes such Employment
Agreement as it may be amended from time to time.

 

  BUSINESS STAFFING, INC.       KAISER VENTURES LLC

By:

 

/s/ James F. Verhey

   By:   

/s/ Richard E. Stoddard

 

James F. Verhey

      Richard E. Stoddard   Vice President       President & Chief Executive
Officer

 

2